       Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 1 of 26




 1   TIFFANY & BOSCO, P.A.
     Richard G. Himelrick, State Bar No. 004738
 2   Seventh Floor Camelback Esplanade II
     2525 E. Camelback Road
 3
     Phoenix, AZ 85016
 4   Telephone: (602) 255-6000
     Email: rgh@tblaw.com
 5   Liaison Counsel for Plaintiff
 6
     THE ROSEN LAW FIRM, P.A.
 7   Phillip Kim
     Laurence M. Rosen
 8   275 Madison Avenue, 40th Floor
 9   New York, NY 10016
     Telephone: (212) 686-1060
10   Email: pkim@rosenlegal.com
             lrosen@rosenlegal.com
11   Counsel for Plaintiff
12
                               UNITED STATES DISTRICT COURT
13
                                   DISTRICT OF ARIZONA
14
15   Pranay K. Bajjuri, Individually and on           No.
     Behalf of All Others Similarly Situated,
16                                                     CLASS ACTION COMPLAINT
17                Plaintiff,                            FOR VIOLATIONS OF THE
                                                       FEDERAL SECURITIES LAWS
18          v.
19                                                              CLASS ACTION
     Raytheon Technologies Corporation F/K/A
20   Raytheon Company; Thomas A. Kennedy;               (DEMAND FOR JURY TRIAL)
21   Anthony F. O’Brien; and Michael J. Wood,

22                Defendants.
23
24         Plaintiff Pranay K. Bajjuri (“Plaintiff”), individually and on behalf of all other
25   persons similarly situated, by Plaintiff’s undersigned attorneys, alleges the following
26   based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon
27   information and belief as to all other matters based on the investigation conducted by and
28   through Plaintiff’s attorneys, which included, among other things, a review of U.S.

                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
       Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 2 of 26




 1   Securities and Exchange Commission (“SEC”) filings by Raytheon Technologies
 2   Corporation f/k/a Raytheon Company (“Raytheon” or the “Company”), as well as media
 3   and analyst reports about the Company and Company press releases. Plaintiff believes that
 4   substantial additional evidentiary support will exist for the allegations set forth herein.
 5                                 NATURE OF THE ACTION
 6          1.     This is a class action on behalf of persons or entities who purchased or
 7   otherwise acquired publicly traded Raytheon securities between February 10, 2016 and
 8   October 27, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover compensable
 9   damages caused by Defendants’ violations of the federal securities laws under the
10   Securities Exchange Act of 1934 (the “Exchange Act”).
11                                JURISDICTION AND VENUE
12          2.     The claims asserted herein arise under and pursuant to Sections 10(b) and
13   20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
14   thereunder by the SEC (17 C.F.R. § 240.10b-5).
15          3.     This Court has jurisdiction over the subject matter of this action pursuant to
16   28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).
17          4.     This Court has jurisdiction over each defendant named herein because each
18   defendant has sufficient minimum contacts with this judicial district so as to render the
19   exercise of jurisdiction by this Court permissible under traditional notions of fair play and
20   substantial justice. The Company’s Missiles & Defense segment is also headquartered in
21   this district at 1151 E. Hermans Road, Tucson, AZ 85756.
22          5.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and
23   Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered
24   and the subsequent damages took place in this district and the Company’s Missiles &
25   Defense segment is headquartered in this district.
26          6.     In connection with the acts, conduct and other wrongs alleged in this
27   complaint, Defendants, directly or indirectly, used the means and instrumentalities of
28   interstate commerce, including but not limited to, the United States mails, interstate
                                           2
                         CLASS ACTION COMPLAINT FOR VIOLATIONS
                            OF THE FEDERAL SECURITIES LAWS
       Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 3 of 26




 1   telephone communications and the facilities of a national securities exchange. Defendants
 2   disseminated the statements alleged to be false and misleading herein into this district, and
 3   Defendants solicited purchasers of Raytheon securities in this district.
 4                                           PARTIES
 5           7.    Plaintiff, as set forth in the accompanying Certification, purchased the
 6   Company’s securities at artificially inflated prices during the Class Period and was
 7   damaged upon the revelation of the alleged corrective disclosure.
 8           8.    Defendant Raytheon purports to be an aerospace and defense company
 9   providing advanced systems and services for commercial, military, and government
10   customers worldwide. On April 3, 2020, United Technologies Corporation and Raytheon
11   Company completed a merger and changed the Company’s name to “Raytheon
12   Technologies Corporation” and its common stock symbol to “RTX.” Before the merger
13   in April 2020, Raytheon Company stock traded under the ticker symbol “RTN.”
14           9.    The Company is incorporated in Delaware and its head office is located at
15   870 Winter Street, Waltham, MA 02451. Raytheon shares trade on the New York Stock
16   Exchange (“NYSE”) market under the ticker symbol “RTX.”
17           10.   Defendant Thomas A. Kennedy (“Kennedy”) has served as the Company’s
18   Executive Chairman since the April 2020 merger. Defendant Kennedy served as the
19   Company’s Chairman and Chief Executive Officer (“CEO”) prior to the beginning of the
20   Class Period to April 2020.
21           11.   Defendant Anthony F. O’Brien (“O’Brien”) has served as the Company’s
22   Chief Financial Officer (“CFO”) since April 2020. Defendant O’Brien served as the
23   Company’s Vice President and CFO prior to the beginning of the Class Period to April
24   2020.
25           12.   Defendant Michael J. Wood (“Wood”) has served as the Company’s Vice
26   President and Controller since April 2020. Defendant Wood served as the Company’s
27   Vice President, Controller, and Chief Accounting Officer prior to the beginning of the
28   Class Period to April 2020.
                                           3
                         CLASS ACTION COMPLAINT FOR VIOLATIONS
                            OF THE FEDERAL SECURITIES LAWS
         Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 4 of 26




 1          13.    Defendants Kennedy, O’Brien, and Wood are collectively referred to herein
 2   as the “Individual Defendants.”
 3          14.    Each of the Individual Defendants:
 4                 (a)        directly participated in the management of the Company;
 5                 (b)        was directly involved in the day-to-day operations of the Company
 6   at the highest levels;
 7                 (c)        was privy to confidential proprietary information concerning the
 8   Company and its business and operations;
 9                 (d)        was directly or indirectly involved in drafting, producing, reviewing
10   and/or disseminating the false and misleading statements and information alleged herein;
11                 (e)        was directly or indirectly involved in the oversight or implementation
12   of the Company’s internal controls;
13                 (f)        was aware of or recklessly disregarded the fact that the false and
14   misleading statements were being issued concerning the Company; and/or
15                 (g)        approved or ratified these statements in violation of the federal
16   securities laws.
17          15.    The Company is liable for the acts of the Individual Defendants and its
18   employees under the doctrine of respondeat superior and common law principles of
19   agency because all of the wrongful acts complained of herein were carried out within the
20   scope of their employment.
21          16.    The scienter of the Individual Defendants and other employees and agents
22   of the Company is similarly imputed to the Company under respondeat superior and
23   agency principles.
24          17.    The Company and the Individual Defendants are referred to herein,
25   collectively, as the “Defendants.”
26
27   .      .      .
28   .      .      .
                                            4
                          CLASS ACTION COMPLAINT FOR VIOLATIONS
                             OF THE FEDERAL SECURITIES LAWS
       Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 5 of 26




 1                             SUBSTANTIVE ALLEGATIONS
 2                       Materially False and Misleading Statements
 3         18.    On February 10, 2016, the Company published its annual report on Form
 4   10-K for the year ended December 31, 2015 (the “2015 Annual Report”). The 2015
 5   Annual Report was signed by Defendant Wood.
 6         19.    The 2015 Annual Report stated the following, in pertinent part, regarding
 7   the Company’s internal controls and procedures:
 8
           Conclusion of Evaluation—Based on this evaluation, the Chief Executive
 9         Officer and Chief Financial Officer concluded that our disclosure controls
           and procedures as of December 31, 2015 were effective.
10
11         (Emphasis added.)
12         20.    In a section signed by Defendants Kennedy and O’Brien, the 2015 Annual
13   Report stated the following, in relevant part, regarding the “Company Responsibility for
14   Financial Statements”:
15
           The financial statements and related information contained in this Annual
16         Report have been prepared by and are the responsibility of our management.
17         Our financial statements have been prepared in conformity with accounting
           principles generally accepted in the United States of America and reflect
18         judgments and estimates as to the expected effects of transactions and events
           currently being reported. Our management is responsible for the integrity and
19
           objectivity of the financial statements and other financial information
20         included in this Annual Report. To meet this responsibility, we maintain a
           system of internal control over financial reporting to provide reasonable
21         assurance that assets are safeguarded and that transactions are properly
22         executed and recorded. The system includes policies and procedures,
           internal audits and our officers’ reviews.
23
24         Our Audit Committee of our Board of Directors is composed solely of
           directors who are independent under applicable SEC and New York Stock
25         Exchange rules. Our Audit Committee meets periodically and, when
26         appropriate, separately with representatives of the independent registered
           public accounting firm, our officers and the internal auditors to monitor the
27         activities of each.
28
                                          5
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
       Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 6 of 26




                                         *      *      *
 1
 2         Management is responsible for establishing and maintaining adequate
           internal control over financial reporting for the Company. In order to
 3         evaluate the effectiveness of internal control over financial reporting, as
 4         required by Section 404 of the Sarbanes-Oxley Act, management has
           conducted an assessment, including testing, using the criteria in Internal
 5         Control – Integrated Framework, issued by the Committee of Sponsoring
 6         Organizations of the Treadway Commission (COSO) in 2013. The
           Company’s system of internal control over financial reporting is designed to
 7         provide reasonable assurance regarding the reliability of financial reporting
 8         and the preparation of financial statements for external purposes in
           accordance with accounting principles generally accepted in the United
 9         States of America. . . .
10
           Based on its assessment, management has concluded that the Company
11         maintained effective internal control over financial reporting as of
           December 31, 2015, based on criteria in Internal Control – Integrated
12
           Framework, issued by the COSO in 2013.
13
           (Emphasis added.)
14
15         21.    The 2015 Annual Report provided the following regarding the Company’s
16   Integrated Defense Systems segment (now part of the Missiles & Defense segment) costs:
17
18
19
20
21
22
23
24
25
26         22.    The 2015 Annual Report provided the following regarding the Company’s
27   Missile Systems segment (now part of the Missiles & Defense segment) costs:
28
                                         6
                       CLASS ACTION COMPLAINT FOR VIOLATIONS
                          OF THE FEDERAL SECURITIES LAWS
       Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 7 of 26




 1
 2
 3
 4
 5
 6
 7
 8
 9
10         23.    On February 15, 2017, the Company published its annual report on Form
11   10-K for the year ended December 31, 2016 (the “2016 Annual Report”). The 2016
12   Annual Report was signed by Defendant Wood.
13         24.    In a section signed by Defendants Kennedy and O’Brien, the 2016 Annual
14   Report stated the following, in pertinent part, regarding the Company’s internal control
15   over financial reporting: “Based on its assessment, management has concluded that the
16   Company maintained effective internal control over financial reporting as of December
17   31, 2016, based on criteria in Internal Control – Integrated Framework, issued by the
18   COSO in 2013.”
19         25.    The 2016 Annual Report provided the following, in pertinent part, regarding
20   the Company’s Integrated Defense Systems and Missile Systems segments (what would
21   become the Missiles & Defense segment) financial results:
22
23
24
25
26
27
28
                                          7
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
     Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 8 of 26




 1                                *     *     *
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                                  *     *     *
15
16
17
18
19
20
21                                *     *     *
22
23
24
25
26
27
28
                                     8
                   CLASS ACTION COMPLAINT FOR VIOLATIONS
                      OF THE FEDERAL SECURITIES LAWS
         Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 9 of 26




 1          26.   On February 14, 2018, the Company published its annual report on Form
 2   10-K for the year ended December 31, 2017 (the “2017 Annual Report”). The 2017
 3   Annual Report was signed by Defendant Wood.
 4          27.   In a section signed by Defendants Kennedy and O’Brien, the 2017 Annual
 5   Report stated the following, in pertinent part, regarding the Company’s internal control
 6   over financial reporting: “Based on its assessment, management has concluded that the
 7   Company maintained effective internal control over financial reporting as of December
 8   31, 2017, based on criteria in Internal Control – Integrated Framework, issued by the
 9   COSO in 2013.”
10          28.   The 2017 Annual Report provided the following, in pertinent part, regarding
11   the Company’s Integrated Defense Systems and Missile Systems segments (what would
12   become the Missiles & Defense segment) financial results:
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   .      .     .
28   .      .     .
                                          9
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 10 of 26




                                         *      *      *
 1
 2
 3
 4
 5
 6
 7
 8
 9
                                         *      *      *
10
11
12
13
14
15
16
17
18
19
20
21
22         29.    On February 13, 2019, the Company published its annual report on Form
23   10-K for the year ended December 31, 2018 (the “2018 Annual Report”). The 2018
24   Annual Report was signed by Defendant Wood.
25         30.    In a section signed by Defendants Kennedy and O’Brien, the 2018 Annual
26   Report stated the following, in pertinent part, regarding the Company’s internal control
27   over financial reporting: “Based on its assessment, management has concluded that the
28   Company maintained effective internal control over financial reporting as of December
                                          10
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 11 of 26




 1   31, 2018, based on criteria in Internal Control – Integrated Framework, issued by the
 2   COSO in 2013.”
 3         31.    The 2018 Annual Report provided the following, in pertinent part, regarding
 4   the Company’s Integrated Defense Systems and Missile Systems segments (what would
 5   become the Missiles & Defense segment) financial results:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         11
                       CLASS ACTION COMPLAINT FOR VIOLATIONS
                          OF THE FEDERAL SECURITIES LAWS
         Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 12 of 26




 1                                        *     *      *
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14           32.   On February 12, 2020, the Company published its annual report on Form
15   10-K for the year ended December 31, 2019 (the “2019 Annual Report”). The 2019
16   Annual Report was signed by Defendant Wood.
17           33.   In a section signed by Defendants Kennedy and O’Brien, the 2019 Annual
18   Report stated the following, in pertinent part, regarding the Company’s internal control
19   over financial reporting: “Based on its assessment, management has concluded that the
20   Company maintained effective internal control over financial reporting as of December
21   31, 2019, based on criteria in Internal Control – Integrated Framework, issued by the
22   COSO in 2013.”
23           34.   The 2019 Annual Report provided the following, in pertinent part, regarding
24   the Company’s Integrated Defense Systems and Missile Systems segments (what would
25   become the Missiles & Defense segment) financial results:
26
27   .       .     .
28   .       .     .
                                          12
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
         Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 13 of 26




 1
 2
 3
 4
 5
 6
 7                                     *    *     *
 8
 9
10
11
12
13
14
15
16
17
18
19                                     *     *    *

20
21
22
23
24
                                       *    *     *
25
26
27   .       .     .

28   .       .     .
                                          13
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 14 of 26




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11          35.    The statements referenced in ¶¶ 18-34 above were materially false and/or

12   misleading because they misrepresented and failed to disclose the following adverse facts

13   pertaining to the Company’s business, operational and financial results, which were

14   known to Defendants or recklessly disregarded by them. Specifically, Defendants made

15   false and/or misleading statements and/or failed to disclose that: (1) Raytheon had

16   inadequate disclosure controls and procedures and internal control over financial

17   reporting; (2) Raytheon had faulty financial accounting; (3) as a result, Raytheon

18   misreported its costs regarding Raytheon Company’s Missiles & Defense business since

19   2009; (4) as a result of the foregoing, Raytheon was at risk of increased scrutiny from the

20   government; (5) as a result of the foregoing, Raytheon would face a criminal investigation

21   by the U.S. Department of Justice (“DOJ”); and (6) as a result, Defendants’ public

22   statements were materially false and/or misleading at all relevant times.

23                                  THE TRUTH EMERGES

24          36.    On October 27, 2020, after market hours, Raytheon filed its quarterly report

25   on Form 10-Q with the SEC for the quarter ended September 30, 2020 (the “3Q20

26   Report”). The 3Q20 Report announced the DOJ Investigation, stating in pertinent part:

27          On October 8, 2020, the Company received a criminal subpoena from the
28          DOJ seeking information and documents in connection with an investigation
                                          14
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 15 of 26




            relating to financial accounting, internal controls over financial reporting,
 1
            and cost reporting regarding Raytheon Company’s Missiles & Defense
 2          business since 2009. We are cooperating fully with the DOJ’s investigation.
            At this time, the Company is unable to predict the outcome of the
 3          investigation. Based on the information available to date, however, we do not
 4          believe the results of this inquiry will have a material adverse effect on our
            financial condition, results of operations or liquidity.
 5
 6          (Emphasis added.)

 7          37.    On this news, the price of Raytheon shares fell $4.19 per share, or 7%, to
 8   close at $52.34 per share on October 28, 2020, on unusually heavy trading volume,
 9   damaging investors.
10          38.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
11   decline in the market value of the Company’s securities, Plaintiff and other Class members
12   have suffered significant losses and damages.
13                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
14          39.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
15   Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than
16   defendants who purchased publicly traded Raytheon securities during the Class Period,
17   and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,
18   the officers and directors of Raytheon and its subsidiaries, members of the Individual
19   Defendants’ immediate families and their legal representatives, heirs, successors or
20   assigns and any entity in which Defendants have or had a controlling interest.
21          40.    The members of the Class are so numerous that joinder of all members is
22   impracticable. Throughout the Class Period, Raytheon securities were actively traded on
23   the NYSE. While the exact number of Class members is unknown to Plaintiff at this time
24   and can be ascertained only through appropriate discovery, Plaintiff believes that there are
25   hundreds, if not thousands of members in the proposed Class.
26          41.    Plaintiff’s claims are typical of the claims of the members of the Class as all
27   members of the Class are similarly affected by defendants’ wrongful conduct in violation
28   of federal law that is complained of herein.
                                           15
                         CLASS ACTION COMPLAINT FOR VIOLATIONS
                            OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 16 of 26




 1          42.    Plaintiff will fairly and adequately protect the interests of the members of
 2   the Class and has retained counsel competent and experienced in class and securities
 3   litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.
 4          43.    Common questions of law and fact exist as to all members of the Class and
 5   predominate over any questions solely affecting individual members of the Class. Among
 6   the questions of law and fact common to the Class are:
 7                 a)      whether the Exchange Act was violated by Defendants’ acts as
 8   alleged herein;
 9                 b)      whether statements made by Defendants to the investing public
10   during the Class Period misrepresented material facts about the financial condition and
11   business of the Company;
12                 c)      whether Defendants’ public statements to the investing public during
13   the Class Period omitted material facts necessary to make the statements made, in light of
14   the circumstances under which they were made, not misleading;
15                 d)      whether the Defendants caused the Company to issue false and
16   misleading filings during the Class Period;
17                 e)      whether Defendants acted knowingly or recklessly in issuing false
18   filings;
19                 f)      whether the prices of Raytheon securities during the Class Period
20   were artificially inflated because of the Defendants’ conduct complained of herein; and
21                 g)      whether the members of the Class have sustained damages and, if so,
22   what is the proper measure of damages.
23          44.    A class action is superior to all other available methods for the fair and
24   efficient adjudication of this controversy since joinder of all members is impracticable.
25   Furthermore, as the damages suffered by individual Class members may be relatively
26   small, the expense and burden of individual litigation make it impossible for members of
27   the Class to individually redress the wrongs done to them. There will be no difficulty in
28   the management of this action as a class action.
                                           16
                         CLASS ACTION COMPLAINT FOR VIOLATIONS
                            OF THE FEDERAL SECURITIES LAWS
         Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 17 of 26




 1           45.   Plaintiff will rely, in part, upon the presumption of reliance established by
 2   the fraud-on-the-market doctrine in that:
 3                 a)      Raytheon shares met the requirements for listing, and were listed and
 4   actively traded on the NYSE, an efficient market;
 5                 b)      As a public issuer, the Company filed periodic public reports;
 6                 c)      Raytheon regularly communicated with public investors via
 7   established market communication mechanisms, including through the regular
 8   dissemination of press releases via major newswire services and through other wide-
 9   ranging public disclosures, such as communications with the financial press and other
10   similar reporting services;
11                 d)      Raytheon’s securities were liquid and traded with moderate to heavy
12   volume during the Class Period; and
13                 e)      The Company was followed by a number of securities analysts
14   employed by major brokerage firms who wrote reports that were widely distributed and
15   publicly available.
16           46.   Based on the foregoing, the market for Raytheon securities promptly
17   digested current information regarding the Company from all publicly available sources
18   and reflected such information in the prices of the securities, and Plaintiff and the members
19   of the Class are entitled to a presumption of reliance upon the integrity of the market.
20           47.   Alternatively, Plaintiff and the members of the Class are entitled to the
21   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the
22   State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material
23   information in their Class Period statements in violation of a duty to disclose such
24   information as detailed above.
25
26
27   .       .     .
28   .       .     .
                                             17
                           CLASS ACTION COMPLAINT FOR VIOLATIONS
                              OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 18 of 26




 1
                                            COUNT I
 2          For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants
 3
 4          48.     Plaintiff repeats and realleges each and every allegation contained above as
 5   if fully set forth herein.
 6          49.     This Count is asserted against Defendants is based upon Section 10(b) of
 7   the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the
 8   SEC.
 9          50.      During the Class Period, Defendants, individually and in concert, directly
10   or indirectly, disseminated or approved the false statements specified above, which they
11   knew    or deliberately      disregarded were      misleading    in that    they   contained
12   misrepresentations and failed to disclose material facts necessary in order to make the
13   statements made, in light of the circumstances under which they were made, not
14   misleading.
15          51.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:
16                         employed devices, schemes and artifices to defraud;
17                         made untrue statements of material facts or omitted to state material
18                          facts necessary in order to make the statements made, in light of the
19                          circumstances under which they were made, not misleading; or
20                         engaged in acts, practices and a course of business that operated as a
21                          fraud or deceit upon plaintiff and others similarly situated in
22                          connection with their purchases of Raytheon securities during the
23                          Class Period.
24          52.     Defendants acted with scienter in that they knew that the public documents
25   and statements issued or disseminated in the name of the Company were materially false
26   and misleading; knew that such statements or documents would be issued or disseminated
27   to the investing public; and knowingly and substantially participated, or acquiesced in the
28   issuance or dissemination of such statements or documents as primary violations of the
                                            18
                          CLASS ACTION COMPLAINT FOR VIOLATIONS
                             OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 19 of 26




 1   securities laws. These Defendants by virtue of their receipt of information reflecting the
 2   true facts of the Company, their control over, and/or receipt and/or modification of
 3   Raytheon’s allegedly materially misleading statements, and/or their associations with the
 4   Company which made them privy to confidential proprietary information concerning the
 5   Company, participated in the fraudulent scheme alleged herein.
 6          53.      Individual Defendants, who are or were the senior officers and/or directors
 7   of the Company, had actual knowledge of the material omissions and/or the falsity of the
 8   material statements set forth above, and intended to deceive Plaintiff and the other
 9   members of the Class, or, in the alternative, acted with reckless disregard for the truth
10   when they failed to ascertain and disclose the true facts in the statements made by them
11   or other Raytheon personnel to members of the investing public, including Plaintiff and
12   the Class.
13          54.     As a result of the foregoing, the market price of Raytheon securities was
14   artificially inflated during the Class Period. In ignorance of the falsity of Defendants’
15   statements, Plaintiff and the other members of the Class relied on the statements described
16   above and/or the integrity of the market price of Raytheon securities during the Class
17   Period in purchasing Raytheon securities at prices that were artificially inflated as a result
18   of Defendants’ false and misleading statements.
19          55.     Had Plaintiff and the other members of the Class been aware that the market
20   price of Raytheon’s securities had been artificially and falsely inflated by Defendants’
21   misleading statements and by the material adverse information which Defendants did not
22   disclose, they would not have purchased Raytheon’s securities at the artificially inflated
23   prices that they did, or at all.
24          56.      As a result of the wrongful conduct alleged herein, Plaintiff and other
25   members of the Class have suffered damages in an amount to be established at trial.
26          57.     By reason of the foregoing, Defendants have violated Section 10(b) of the
27   1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the
28   other members of the Class for substantial damages which they suffered in connection
                                            19
                          CLASS ACTION COMPLAINT FOR VIOLATIONS
                             OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 20 of 26




 1   with their purchase of Raytheon’s securities during the Class Period.
 2
                                            COUNT II
 3                       Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
 4
 5          58.    Plaintiff repeats and realleges each and every allegation contained in the
 6   foregoing paragraphs as if fully set forth herein.
 7          59.    During the Class Period, the Individual Defendants participated in the
 8   operation and management of the Company, and conducted and participated, directly and
 9   indirectly, in the conduct of Raytheon’s business affairs. Because of their senior positions,
10   they knew the adverse non-public information about the Company’s false financial
11   statements.
12          60.    As officers of a publicly owned company, the Individual Defendants had a
13   duty to disseminate accurate and truthful information with respect to Raytheon’s financial
14   condition and results of operations, and to correct promptly any public statements issued
15   by the Company which had become materially false or misleading.
16          61.     Because of their positions of control and authority as senior officers, the
17   Individual Defendants were able to, and did, control the contents of the various reports,
18   press releases and public filings which Raytheon disseminated in the marketplace during
19   the Class Period concerning the Company’s results of operations. Throughout the Class
20   Period, the Individual Defendants exercised their power and authority to cause the
21   Company to engage in the wrongful acts complained of herein. The Individual
22   Defendants, therefore, were “controlling persons” of the Company within the meaning of
23   Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful
24   conduct alleged which artificially inflated the market price of Raytheon securities.
25          62.    By reason of the above conduct, the Individual Defendants are liable
26   pursuant to Section 20(a) of the Exchange Act for the violations committed by the
27   Company.
28
                                           20
                         CLASS ACTION COMPLAINT FOR VIOLATIONS
                            OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 21 of 26




 1                                   PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment
 3   and relief as follows:
 4          (a)    declaring this action to be a proper class action, designating plaintiff as Lead
 5   Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal
 6   Rules of Civil Procedure and designating plaintiff’s counsel as Lead Counsel;
 7          (b)    awarding damages in favor of plaintiff and the other Class members against
 8   all defendants, jointly and severally, together with interest thereon;
 9          (c)    awarding plaintiff and the Class reasonable costs and expenses incurred in
10   this action, including counsel fees and expert fees; and
11          (d)    awarding plaintiff and other members of the Class such other and further
12   relief as the Court may deem just and proper.
13                                 JURY TRIAL DEMANDED
14          Plaintiff hereby demands a trial by jury.
15
     Dated: October 30, 2020
16
17
                                                TIFFANY & BOSCO, P.A.
18
                                                By: /s/ Richard G. Himelrick
19                                                  Richard G. Himelrick
                                                    Seventh Floor Camelback Esplanade II
20                                                  2525 E. Camelback Road
                                                    Phoenix, AZ 85016
21                                                  Liaison Counsel for Plaintiff
22
23                                              THE ROSEN LAW FIRM, P.A.
                                                Phillip Kim
24                                              Laurence M. Rosen
                                                275 Madison Avenue, 40th Floor
25                                              New York, NY 10016
                                                Counsel for Plaintiff
26
27
28
                                           21
                         CLASS ACTION COMPLAINT FOR VIOLATIONS
                            OF THE FEDERAL SECURITIES LAWS
      Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 22 of 26




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on October 30, 2020, the attached document was electronically
 3   transmitted to the Clerk of the Court using the CM/ECF System which will send
 4   notification of such filing and transmittal of a Notice of Electronic Filing to all CM/ECF
 5   registrants.
 6                                            /s/_Shelley Boettge______
 7                                            Shelley Boettge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          22
                        CLASS ACTION COMPLAINT FOR VIOLATIONS
                           OF THE FEDERAL SECURITIES LAWS
Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 23 of 26
                Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 24 of 26



Certification for Pranay Bajjuri (cont.)


By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 10/30/2020
            Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 25 of 26




                                          SCHEDULE A

                                        PRANAY BAJJURI

                                CLASS PERIOD TRANSACTIONS

                                   OPTION TRANSACTIONS

 DATE                DESCRIPTION                   QUANTITY     SYMBOL          PRICE
6/15/2020      Bought 10 RTX Jan 15 2021 70 Call      10      RTX Jan 15 2021   ($7.90)
                           @ 7.90                                70 Call
 8/6/2020      Bought 8 RTX Jan 15 2021 70 Call       8       RTX Jan 15 2021   ($2.51)
                           @ 2.51                                70 Call
8/12/2020      Bought 10 RTX Jan 15 2021 70 Call      10      RTX Jan 15 2021   ($3.55)
                           @ 3.55                                70 Call
8/27/2020      Bought 20 RTX Jan 15 2021 70 Call      20      RTX Jan 15 2021   ($2.22)
                           @ 2.22                                70 Call
 9/8/2020      Bought 20 RTX Jan 15 2021 70 Call      20      RTX Jan 15 2021   ($2.01)
                           @ 2.01                                70 Call
 9/9/2020      Bought 10 RTX Jan 15 2021 70 Call      10      RTX Jan 15 2021   ($1.90)
                           @ 1.90                                70 Call
9/11/2020      Bought 20 RTX Jan 15 2021 70 Call      20      RTX Jan 15 2021   ($1.89)
                           @ 1.85                                70 Call
9/11/2020      Bought 25 RTX Jan 15 2021 70 Call      25      RTX Jan 15 2021   ($1.89)
                           @ 1.89                                70 Call
9/14/2020      Bought 16 RTX Jan 15 2021 70 Call      16      RTX Jan 15 2021   ($2.14)
                           @ 2.14                                70 Call
9/14/2020      Bought 20 RTX Jan 15 2021 70 Call      20      RTX Jan 15 2021   ($2.14)
                           @ 2.14                                70 Call
9/14/2020      Bought 11 RTX Jan 15 2021 70 Call      11      RTX Jan 15 2021   ($2.13)
                           @ 2.13                                70 Call
9/14/2020      Bought 16 RTX Jan 15 2021 70 Call      16      RTX Jan 15 2021   ($2.09)
                           @ 2.09                                70 Call
9/16/2020      Bought 13 RTX Jan 15 2021 70 Call      13      RTX Jan 15 2021   ($2.58)
                           @ 2.58                                70 Call
9/21/2020      Bought 21 RTX Jan 15 2021 70 Call      21      RTX Jan 15 2021   ($1.60)
                           @ 1.60                                70 Call
9/21/2020      Bought 23 RTX Jan 15 2021 70 Call      23      RTX Jan 15 2021   ($1.61)
                           @ 1.61                                70 Call
9/24/2020      Bought 60 RTX Jan 15 2021 70 Call      60      RTX Jan 15 2021   ($1.20)
                           @ 1.20                                70 Call
9/25/2020      Bought 50 RTX Jan 15 2021 70 Call      50      RTX Jan 15 2021   ($1.05)
                           @ 1.05                                70 Call
9/30/2020      Bought 1 RTX Jan 15 2021 70 Call       1       RTX Jan 15 2021   ($1.20)
                           @ 1.20                                70 Call
10/16/2020     Bought 1 RTX Jan 15 2021 70 Call       1       RTX Jan 15 2021   ($1.44)
                           @ 1.44                                70 Call
10/16/2020     Bought 1 RTX Jan 15 2021 70 Call       1       RTX Jan 15 2021   ($1.44)
                           @ 1.44                                70 Call
10/16/2020     Bought 1 RTX Jan 15 2021 70 Call       1       RTX Jan 15 2021   ($1.44)
                           @ 1.44                                70 Call
10/16/2020      Sold 1 RTX Jan 15 2021 70 Call        1       RTX Jan 15 2021   ($1.50)
                           @ 1.50                                70 Call
             Case 4:20-cv-00468-JAS Document 1 Filed 10/30/20 Page 26 of 26



10/16/2020      Bought 1 RTX Jan 15 2021 70 Call   1     RTX Jan 15 2021   ($1.55)
                            @ 1.55                          70 Call
10/16/2020      Bought 1 RTX Jan 15 2021 70 Call   1     RTX Jan 15 2021   ($1.57)
                            @ 1.57                          70 Call
10/16/2020       Sold 1 RTX Jan 15 2021 70 Call    1     RTX Jan 15 2021   ($1.55)
                            @ 1.55                          70 Call
10/22/2020       Sold 1 RTX Jan 15 2021 70 Call    1     RTX Jan 15 2021   ($1.60)
                            @ 1.60                          70 Call
